Case 7:19-cr-00497-NSR Document 229 Filed 04/19/21 Page 1 of 19

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
ee eee a a i — x

 

UNITED STATES OF AMERICA : SUPERSEDING INDICTMENT
- Veo : S219 Cr. 497 (NSR)

NACHMAN HELBRANS,
MAYER ROSNER,
YAKOV WEINGARTEN
a/k/a “YAAKOV, ”:
a/k/a “YANKEV NACHUM,”
a/k/a “YAKOV NACHUM,”
SHMIEL WEINGARTEN,
YOIL WEINGARTEN,
a/k/a “YOLE,”
a/k/a “YOEL,”
MORDECHAY MALKA,
ARON ROSNER,
a/k/a “AARON, ”
JACOB ROSNER,
a/k/a “CHAIM,” and
MATITYAU MOSHE MALKA,

Defendants.

COUNT ONE

(Conspiracy to Transport A Minor with Intent to
Engage in Criminal Sexual Activity)

The Grand Jury charges:
OVERVIEW
1 The charges set forth herein stem from the role of
NACHMAN HELBRANS, MAYER ROSNER, YAKOV WEINGARTEN a/k/a “YAAKOV,”
a/k/a “YANKEV NACHUM,” a/k/a “YAKOV NACHUM,” SHMIEL WEINGARTEN,

and YOIL WEINGARTEN, a/k/a “YOLE,” a/k/a “YOEL,” the defendants,
Case 7:19-cr-00497-NSR Document 229 Filed 04/19/21 Page 2 of 19

in a conspiracy to sexually exploit a minor girl (“Minor-1”).

Zs NACHMAN HELBRANS, MAYER ROSNER, YAKOV WEINGARTEN a/k/a

“YAAKOV,” a/k/a “YANKEV NACHUM,” a/k/a “YAKOV NACHUM,” SHMIEL
WEINGARTEN, and OIL WEINGARTEN, a/k/a “YOLE,” a/k/a “YOEL,” the
defendants, are all U.S. citizens and senior leaders of Lev
Tahor, an extremist Jewish sect based in Guatemala. In or about
December 2018, HELBRANS, ROSNER, and the WEINGARTENS enlisted
other members of Lev Tahor, including MORDECHAY MALKA, ARON
ROSNER, a/k/a “AARON,” and JACOB ROSNER, a/k/a “CHAIM ROSNER, ”
the defendants, to kidnap Minor-1 and her younger brother
(“Minor-2,” and together with Minor-1, the “Minors”) in New York
to reunite Minor-1 with JACOB ROSNER, an adult, so that ROSNER
and Minor-1 could resume their sexual relationship in order to
procreate. ToLlLewing an international manhunt, law enforcement
recovered the Minors in Mexico in or about late-December 2018.
In or about March 2019, approximately four months later,
HELBRANS, YAKOV WEINGARTEN, and MATITYAU MOSHE MALKA, the
defendants, attempted to kidnap Minor-1l again. Approximately
two years later, in or about March 2021, a co-conspirator not
named as a defendant herein (“CC-1”), who is also a member of
Lev Tahor, attempted to kidnap the Minors for a third time.
LEV TAHOR
Ss The defendants are all members of Lev Tahor, an

extremist Jewish sect currently based in Guatemala and comprised

2
Case 7:19-cr-00497-NSR Document 229 Filed 04/19/21 Page 3 of 19

of approximately 250 members. The group was founded in the
1980s by the father of NACHMAN HELBRANS , the defendant.
HELBRANS’ father remained the leader of Lev Tahor until his
death in or about 2017, when HELBRANS took over and became the
sect’s new leader.

4. In addition to NACHMAN HELBRANS, the defendant, Lev
Tahor has a number of other senior leaders, including MAYER
ROSNER, YAKOV WEINGARTEN a/k/a “YAAKOV,” a/k/a “YANKEV NACHUM,”
a/k/a “YAKOV NACHUM,” SHMIEL WEINGARTEN, and YOIL WEINGARTEN,
a/k/a “YOLE,” a/k/a “YOEL,” the defendants. These individuals,
among others, are known within the community as the “Hanhala”
(translation: management) of Lev Tahor. The Hanhala manages the
operational affairs of the community and controls every aspect
of the lives of Lev Tahor’s adherents. In addition, the Hanhala
enlists members of the community for specific tasks, including
the kidnapping of the Minors in this case.

5. After NACHMAN HELBRANS, the defendant, and his
‘leadership team took over in or about 2017, they seized tight
control over the group and embraced several extreme practices,
including strict, invasive monitoring of members, frequent
beatings, and forced marriages of minors to adult members.
Children in Lev Tahor are often subject to physical, sexual, and

emotional abuse.
Case 7:19-cr-00497-NSR Document 229 Filed 04/19/21 Page 4 of 19

MINOR-1’s RELIGIOUS MARRIAGE TO DEFENDANT JACOB ROSNER

6. In or about 2017, NACHMAN HELBRANS, the defendant,
arranged to have Minor-1, his then-twelve-year-old niece,
engaged to be religiously “married” to JACOB ROSNER, a/k/a
“CHAIM ROSNER,” the defendant, who was eighteen years old at the
time. JACOB ROSNER is the son of MAYER ROSNER, the defendant, a
Lev Tahor community leader and a member of the Hanhala. Minor-1l
and JACOB ROSNER were religiously “married” the following year
when she was thirteen and he was nineteen, at which point they
immediately began a sexual relationship with the goal of
procreation. Minor-1 and JACOB ROSNER were never legally
married.

7. All brides in the Lev Tahor community—no matter their
age—are required to have sex with their husbands on
predetermined intervals. New brides and grooms are also
provided a tutorial before marriage instructing them on when and
how to have sex with their spouse, and the Lev Tahor leadership
directed young girls to tell people outside of Lev Tahor that
they were not married, to pretend to be older, and to deliver
babies inside their homes instead of at a hospital, partially to
conceal their young ages from the public.

THE DEFENANTS KIDNAP THE MINORS FROM NEW YORK

 

8. In or about October 2018, the mother of the Minors

(the “Mother”), who is also the sister of NACHMAN HELBRANS, the
Case 7:19-cr-00497-NSR Document 229 Filed 04/19/21 Page 5 of 19

defendant, determined that it was no longer safe for her
children to remain in the Lev Tahor community in Guatemala under
the authority of her brother. The Mother escaped from the
group’s compound and arrived in the United States in early
November 2018. On or about November 14, 2018, a Temporary Order
of Custody anda — Order of Protection were issued in
Kings County Family Court (in Brooklyn, New York) granting the
Mother temporary custody of her six children, including the
Minors. Those orders also prohibited the children’s father, a
leader within Lev Tahor who is not named as a defendant herein,
from having any communication with the children.

9. After the Mother fled Guatemala and settled in New
York with her children, NACHMAN HELBRANS, MAYER ROSNER, YAKOV
WEINGARTEN a/k/a “YAAKOV,” a/k/a “YANKEV NACHUM,” a/k/a “YAKOV
NACHUM,” SHMIEL WEINGARTEN, YOTL WEINGARTEN, a/k/a “YOLE,” a/k/a
“YOEL,” MORDECHAY MALKA, ARON ROSNER, a/k/a “AARON,” and JACOB
ROSNER, a/k/a “CHAIM,” the defendants, and others known and
unknown, devised a plan to return the Minors, then fourteen and
twelve years old, to Lev Tahor.

10. At approximately 3 a.m. on or about December 8, 2018,
NACHMAN HELBRANS, SHMIEL WEINGARTEN, MORDECHAY MALKA, and JACOB
ROSNER, a/k/a “CHAIM,” the defendants , and others known and
unknown, executed that plan and kidnapped the Minors from a home

in Woodridge, New York.
Case 7:19-cr-00497-NSR Document 229 Filed 04/19/21 Page 6 of 19

11. NACHMAN HELBRANS, SHMIEL WEINGARTEN, MORDECHAY MALKA,
and JACOB ROSNER, a/k/a “CHAIM,” the defendants, and others
known and unknown, took the Minors to a hotel where the children
were given new clothes to change into before being driven to
Scranton International Airport in Pennsylvania. HELBRANS also
gave the Minors airplane tickets and showed them passports
bearing the names of two children of HELBRANS, since the Mother
possessed the Minors’ actual passports. HELBRANS and the
Minors, using disguises meant to conceal their identities,
proceeded through airport security in Scranton. They then flew
to Washington D.C., then to Texas, and then took a bus across
the border to Mexico. Other defendants, including SHMIEL
WEINGARTEN, MORDECHAY MALKA, and JACOB ROSNER, took separate
routes out of the country,: all finding their way to Mexico.

12. Once in Mexico, NACHMAN HELBRANS, the defendant, and
others known and unknown, transported the Minors to several
hotels and residences. During this period, the defendants
sought and received logistical help from members of Lev Tahor in
the United States, Mexico, and Guatemala. At various times, the
Minors and HELBRANS were met by other co-conspirators, including
MAYER ROSNER, JACOB ROSNER, a/k/a “CHAIM ROSNER,” YOIL
WEINGARTEN, a/k/a “YOLE,” a/k/a “YOEL, and MATITYAU MOSHE MALKA,
the defendants, and others known and unknown,.

13. On or about December 27, 2018, after a three-week
Case 7:19-cr-00497-NSR Document 229 Filed 04/19/21 Page 7 of 19

search involving scores of local, federal, and international law
enforcement entities, the Minors were recovered in a hotel in
Mexico. At the time, they were accompanied by SHMIEL WEINGARTEN
and YOIL WEINGARTEN, a/k/a “YOLE,” a/k/a “YOEL, the defendants.

14. At the time of the December 2018 kidnapping, Lev Tahor
leadership was seeking asylum for the entire Lev Tahor community
in the Islamic Republic of Iran.

FURTHER ATTEMPTS TO KIDNAP THE MINORS BY LEV TAHOR MEMBERS

15. In or about March 2019, approximately three months
after the Minors were recovered in Mexico, NACHMAN HELBRANS,
YAKOV WEINGARTEN, a/k/a “YAAKOV,” a/k/a “YANKEV NACHUM, ” a/k/a
“YAKOV NACHUM,” and MATITYAU MOSHE MALKA, the defendants, and
others known and unknown, attempted to kidnap Minor-1 a second
time. During this attempt, MALKA provided Minor-1 with a number
of drop phones and pills of a mood-altering prescription drug.

16. In or about March 2021, CC-1, a member of Lev Tahor,
approached the Minors in New York and attempted to kidnap them
once again. At the time of this attempted kidnapping, Ce=1
possessed three bus tickets from New York to Georgia, drop
phones, children’s clothing, and birth certificates for two
children of ages similar to the Minors. By late March 2021, CC-
1 had msiauencal to the Lev Tahor compound in Guatemala.

STATUTORY ALLEGATIONS

 

17. From at least on or about December 5, 2018 up to and
Case 7:19-cr-00497-NSR Document 229 Filed 04/19/21 Page 8 of 19

including at,least on or about December 27, 2018, in the
Southern District of New York and elsewhere, NACHMAN HELBRANS,
MAYER ROSNER, YAKOV WEINGARTEN a/k/a “YAAKOV,” a/k/a “YANKEV
NACHUM,” a/k/a “YAKOV NACHUM,” SHMIEL WEINGARTEN, and YOIL
WEINGARTEN, a/k/a “YOLE,” a/k/a “YOEL,” the defendants, and
others known and unknown, would and did knowingly transport an
individual who had not attained the age of 18 years in
interstate and foreign commerce with the intent that the
individual engage in sexual activity for which any person can be
charged with a criminal offense, and conspired to do so, to wit,
HELBRANS, ROSNER, YAKOV WEINGARTEN, SHMTEL WEINGARTEN, and YOIL
WEINGARTEN devised and executed a plan to transport Minor-1 from
New York to Pennsylvania and other states en route to Mexico and
Guatemala with a dominant motive of reuniting her with JACOB
ROSNER so that they would engage in criminal sexual activity—
namely, sexual activity for which a person can be charged with a
criminal offense under New York Penal Law § 130.30, the Penal
Code of the State of Mexico, Article 273, the Penal Code of
Guatemala, Article 176, and Title 18, United States Code,
Section 2423(c).

(Title 18, United States Code, Sections 2423(a) and (e).)
Case 7:19-cr-00497-NSR Document 229 Filed 04/19/21 Page 9 of 19

COUNT TWO

(Conspiracy to Travel with Intent to Engage
in Illicit Sexual Conduct)

The Grand Jury further charges:

18. The allegations contained in paragraphs 1 through 16
of this Indictment are repeated and realleged as if fully set
forth within.

19. From at least on or about December 5, 2018 up to and
including at least on or eens December 27, 2018, in the
Southern District of New York and elsewhere, NACHMAN HELBRANS,
MAYER ROSNER, YAKOV WEINGARTEN a/k/a “YAAKOV,” a/k/a “YANKEV
NACHUM,” a/k/a “YAKOV NACHUM,” SHMIEL WEINGARTEN, and YOIL
WEINGARTEN, a/k/a “YOLE,” a/k/a “YOEL,” the defendants, and
others known and unknown, would and did knowingly beawel in
interstate commerce with a motivating purpose of engaging in
illicit sexual conduct, and conspired to do so, to wit,
HELBRANS, ROSNER, YAKOV WEINGARTEN, SHMIEL WEINGARTEN, and YOIL
WEINGARTEN devised and executed a plan to travel and transport
Minor-1, then fourteen years old, from New York to Pennsylvania
and other states en route to Mexico and Guatemala with a
motivating purpose of reuniting her with JACOB ROSNER, then
twenty years old, so that they would engage in illicit sexual
conduct—namely, a sexual act with a person under eighteen years

of age that would be in violation of Title 18, United States
Case 7:19-cr-00497-NSR Document 229 Filed 04/19/21 Page 10 of 19

Code, Section 2243(a) (which prohibits knowingly engaging in a.
sexual act with a person under sixbean who is at least four
years younger than the person so engaging) if the sexual act , |
occurred in the special maritime and territorial jurisdiction of
the United States.
(Title 18, United States Code, Sections 2423(b) and (e).)
COUNT THREE

(Conspiracy to Kidnap, Unlawfully Use a Means of Identification,
and Enter by False Pretenses the Secure Area of an Airport)

The Grand Jury further charges:

20. The allegations contained in paragraphs 1 through 16
of this Indictment are — and realleged as if fully set
forth within.

21. From at least on or about December 5, 2018 up to and
including at least on or about March 16, 2021, in the Southern
District of New York and elsewhere, NACHMAN HELBRANS, MAYER
ROSNER, YAKOV WEINGARTEN a/k/a “YAAKOV,” a/k/a “YANKEV NACHUM,”
a/k/a “YAKOV NACHUM,” SHMIEL WEINGARTEN, YOIL WEINGARTEN, a/k/a
“YOLE,” a/k/a “YOEL,” MORDECHAY MALKA, ARON ROSNER, a/k/a
“AARON, ” JACOB ROSNER, a/k/a “CHAIM ROSNER,” and MATITYAU MOSHE - |
MALKA, the defendants, and others known and unknown, willfully
and knowingly did combine, conspire, confederate, and agree
together and with each other to commit offenses against the

United States, to wit, international parental kidnapping, in

10
Case 7:19-cr-00497-NSR Document 229 Filed 04/19/21 Page 11 of 19

violation of Title 18, United States Code, Section 1204,
unlawful transfer, possession, and use of a means of
identification, in violation of Title 18, United States Code,
Section 1028(a)(7), and entry by false pretenses to any secure
area of any airport, in violation of Title 18, United States
Code, Section 1036.

22. It was a part and object of the conspiracy that
NACHMAN HELBRANS, MAYER ROSNER, YAKOV WEINGARTEN a/k/a “YAAKOV,”
a/k/a “YANKEV NACHUM, ” a/k/a “YAKOV NACHUM,” SHMIEL WEINGARTEN,
YOIL WEINGARTEN, a/k/a “YOLE,” a/k/a “YOEL,” MORDECHAY MALKA,
ARON ROSNER, a/k/a “AARON, ” JACOB ROSNER, a/k/a “CHAIM ROSNER, ”
and MATITYAU MOSHE MALKA, the defendants, and others known and
unknown, would and did remove and retain two children, Minor-1l
and Minor-2, who had been in the United States, outside the
United States, with intent to obstruct the lawful exercise of
parental rights, in violation of Title 18, United States Code,
Section 1204.

23. It was a part and alten of the conspiracy that
NACHMAN HELBRANS, the defendant, and others known and unknown,
would and did knowingly transfer, possess, and use, in and
affecting interstate and foreign commerce, without lawful
authority, a means of identification of another person, knowing
that the means of identification belonged to another actual

person, with the intent to commit, and to aid and abet, and in

11
Case 7:19-cr-00497-NSR Document 229 Filed 04/19/21 Page 12 of 19

‘connection with any unlawful activity that constitutes a
violation of Federal law or that constitutes a felony under any
applicable State or local law, to wit, on or about December 8,
2018, HELBRANS used his own children’s identities to unlawfully
evade airport security by pretending that Minor-1 and Minor-2
were his children, in order to unlawfully remove Minor-1 and
Minor-2 from the United States, with intent to obstruct the
lawful exercise of parental rights, all in violation of Title
18, United States Code, Section 1028 (a) (7).

24. It was a — and object of the conspiracy that
NACHMAN HELBRANS, the defendant, and others known and unknown,
would and did, by fraud and false pretense, enter and attempt to
enter any secure area of any airport, with intent to commit a
felony, to wit, on or about December 8, 2018, HELBRANS
fraudulently portrayed Minor-1 and Minor-2 as his own children
in order to enter the — area of Wilkes Barre Scranton
International Airport, in order to unlawfully remove Minor-1 and
Minor-2 from the United States, with intent to obstruct the
lawful exercise of parental rights, all in violation of Title
18, United States Code, Section 1036.

‘Overt Acts

25, in furtherance of he conspiracy and to effect the

illegal objects thereof, the following overt acts, among others,

were committed in the Southern District of New York and

12
Case 7:19-cr-00497-NSR Document 229 Filed 04/19/21 Page 13 of 19

elsewhere:

a. On or about December 5, 2018, MORDECHAY MALKA,
the defendant, rented a car for the purpose of transporting the
Minors.

b. On or about December 5, 2018, JACOB ROSNER, a/k/a
Sent ROSNER, ” SHMIEL CCRT, and MORDECHAY MALKA, the
defendants, drove to a retail store to purchase clothing that
the Minors could wear during the ridnesedon to hide that they
were ultra-Orthodox Jews.

Gi On or about December 8, 2018, NACHMAN HELBRANS,
MAYER ROSNER, SHMIFL WEINGARTEN, MORDECHAY MALKA, and JACOB
ROSNER, the defendants, kidnapped the Minors from a residence in
the Village of Woodridge, Sullivan County, New York, where they
were staying with the Mother.

ad. On or about December 8, 2018, NACHMAN HELBRANS,
the defendant, used his own children’s identities to allow the
Minors to enter the secure area of an airport, board an
aircraft, and—ultimately—to leave the United States.

e. On or about December 7, 8, 9, and 19, 2018, ARON
ROSNER, a/k/a “AARON,” the defendant, sent money to co-
conspirators via Google Pay in order to facilitate the removal
and retention of the Minors.

f. On or about December 16, 2018, MAYER ROSNER, the

defendant, called a co-conspirator not named as a defendant

13

 
Case 7:19-cr-00497-NSR Document 229 Filed 04/19/21 Page 14 of 19

herein (“CC-2”) to convince him to come to Mexico to evade law
enforcement.

g. On at least four occasions in or about March
2019, MATITYAU MOSHE MALKA, the defendant, provided Minor-1 with
cellular telephones in order to facilitate her removal and
retention.

h. In or about March 2021, CC-1 approached the
.Minors and attempted to take them back to Guatemala.

(Title 18, United States Code, Section 371.)

COUNT FOUR
(International Parental Kidnapping)

The Grand Jury further charges:

26. The allegations contained in paragraphs 1 through 16
and paragraph 27 of this Indictment are waperted and realleged
as if fully set forth within.

27. From at least on or about December 8, 2018 up to and
including at least on or about December 27, 2018, in the
Southern District of New York and elsewhere, NACHMAN HELBRANS,
MAYER ROSNER, YAKOV WEINGARTEN a/k/a “YAAKOV,” a/k/a “YANKEV
NACHUM,” a/k/a “YAKOV NACHUM,” SHMIEL WEINGARTEN, YOIL
WEINGARTEN, a/k/a “YOLE,” a/k/a “YOEL,” MORDECHAY MALKA, ARON
ROSNER, a/k/a “AARON,” and JACOB ROSNER, a/k/a “CHAIM,” the

defendants, did remove and retain a child, who had been in the

14
Case 7:19-cr-00497-NSR Document 229 Filed 04/19/21 Page 15 of 19

United States, outside the United States, with intent to
obstruct the lawful exercise of parental rights, to wit,
HELBRANS, MAYER ROSNER, YAKOV WEINGARTEN, SHMIEL WEINGARTEN,
YOIL WEINGARTEN, MORDECHAY MALKA, ARON ROSNER, and JACOB ROSNER,
removed and retained Minor-1 outside the United States and away
from her mother, who was lawfully in custody of Minor-1, and
aided and abetted the same.

(Title 18, United States Code, Sections 1204(a) and 2.)

COUNT FIVE
(International Parental Kidnapping)

The Grand Jury further charges:

28. The allegations contained in paragraphs 1 through 16
and paragraph 27 of this Indictment are repeated and realleged
as if fully set forth within.

29. From at least on or about December 8, 2018 up to and
including at least on or about December 27, 2018, in the
Southern District of New York and elsewhere, NACHMAN HELBRANS,
MAYER ROSNER, YAKOV WEINGARTEN a/k/a “YAAKOV,” a/k/a “YANKEV
NACHUM, ” a/k/a “YAKOV NACHUM,” SHMIEL WEINGARTEN, YOIL
WEINGARTEN, a/k/a “YOLE,” a/k/a “YOEL,” MORDECHAY MALKA, ARON
ROSNER, a/k/a “AARON,” and JACOB ROSNER, a/k/a “CHAIM,” the
defendants, did remove and retain a child, who had been in the
United States, outside the United States, with intent to

obstruct the lawful exercise of parental rights, to wit,

is
Case 7:19-cr-00497-NSR Document 229 Filed 04/19/21 Page 16 of 19

HELBRANS, MAYER ROSNER, YAKOV WEINGARTEN, SHMIEL WEINGARTEN,
YOIL WEINGARTEN, MORDECHAY MALKA, ARON ROSNER, and JACOB ROSNER,
removed and retained Minor-2 outside the United States and away
from his mother, a lawfully in custody of Minor-2, and
aided and abetted the same.

(Title 18, United States Code, Sections 1204(a) and 2.)

COUNT SIX
(International Parental Kidnapping)

The Grand Jury further charges:

30. The allegations contained in paragraphs 1 through 16
and paragraph 27 of this Indictment are repeated and realleged
as if fully set forth within.

31. From at least on or about March 15, 2019 up to and
including at least on or about March 25, 2019, in the Southern
District of New York and elsewhere, NACHMAN HELBRANS, YAKOV
WEINGARTEN a/k/a “YAAKOV,” a/k/a “YANKEV NACHUM, ” a/k/a “YAKOV
NACHUM,” and MATITYAU MOSHE MALKA, the defendants, did attempt
to remove and retain a child, who had been in the United States,
outside the United States, with intent to obstruct the lawful
exercise of parental rights, to wit, NACHMAN HELBRANS, YAKOV
WEINGARTEN, and MATITYAU MOSHE MALKA attempted to remove and
retain Minor-1 outside the United States and away from her
mother, who was lawfully in custody of Minor-1, and aided and

abetted the Bune

16
Case 7:19-cr-00497-NSR Document 229 Filed 04/19/21 Page 17 of 19

(Title 18, United States Code, Sections 1204(a) and 2.)

FORFEITURE ALLEGATION

 

32. , As a result of committing the offenses alleged in
Counts One and Two of this Indictment, NACHMAN HELBRANS, MAYER
ROSNER, YAKOV WEINGARTEN a/k/a “YAAKOV,” a/k/a “YANKEV NACHUM, ”
a/k/a “YAKOV NACHUM,” SHMIEL WEINGARTEN, and YOIL WEINGARTEN,
a/k/a “YOLE,” a/k/a “YOEL,” the defendants, shall. forfeit to the
United States, pursuant to Title 18, United States Code, Section
2428, any and all property, real and personal, constituting or
derived from proceeds obtained, directly or indirectly, as a
result of said offenses; and any and all property, real or
personal, that was used or intended to be used to commit or
facilitate the commission of said offenses, including but not
limited to a sum of money in United States currency meatal met
the amount of property involved in said offenses and proceeds
traceable to the commission of said offenses.

Substitute Asset Provision

 

33. If any of the above-described forfeitable property, as
a result of any act or omission of the defendants:

(a) cannot be located upon the exercise of due diligence;

(ob) has been transferred or sold to, or deposited with, a
third person;

(c) has been placed beyond the jurisdiction of the Court;

(d) has been substantially diminished in value; or

17
Case 7:19-cr-00497-NSR Document 229 Filed 04/19/21 Page 18 of 19

(e) has been commingled with other property which cannot be
subdivided without difficulty;
it is the intent of the United States, pursuant to 21 U.S.C
§ 853(p) and 28 U.S.C. § 2461(c), to seek forfeiture of any
other property of said defendants up to the value of the above
forfeitable property.
(Title 18, United States Code, Sections 981; Title 21, United

States Code, Section 853; and
Title 28, United States Code, Section 2461.)

Nurse, Shroot

FOREPERSON AUDREY au
United Stfates Attorney

 

18

 

 
Case 7:19-cr-00497-NSR Document 229 Filed 04/19/21 Page 19 of 19

Form No. USA-338s-274 (Ed. 9-25-58)

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA
Vv.

NACHMAN HELBRANS,
MAYER ROSNER,

YAKOV WEINGARTEN a/k/a “YAAKOV,” a/k/a
“YANKEV NACHUM,” a/k/a “YAKOV NACHUM,”
SHMIEL WEINGARTEN,

YOIL WEINGARTEN, a/k/a “YOLE,” a/k/a
NYOEL ji "

MORDECHAY MALKA,

ARON ROSNER, a/k/a “AARON,”
JACOB ROSNER, a/k/a “CHAIM,” and
MATITYAU MOSHE MALKA,

Defendants.

 

INDICTMENT
S2 19 Cr. 497 (NSR)
(18 U.S.C. §§ 371, 1204, 2423.)

AUDREY STRAUSS
United States Attorney

fo

pe

 

3

/ Forepexson

 
